—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: National School Bus Service, Inc., and Robert Galloway (defendants) contend that Supreme Court erred in denying their cross motion for a protective order with respect to plaintiffs’ demand for production of Galloway’s personnel file. We agree. Plaintiffs did not allege a cause of action for negligent hiring and the record fails to show any other basis to justify the granting of plaintiffs’ request for the personnel file (see, Stevens v Metropolitan Suburban Bus Auth., 117 AD2d 733; see also, Briguglio v RCP Assocs., 173 AD2d 585). We, therefore, modify Supreme Court’s order by granting defendants’ cross motion for a protective order with respect to plaintiffs’ demand for production of Galloway’s personnel file.
We have reviewed the remaining issues raised on the cross appeal and conclude that they are without merit. (Appeals from Order of Supreme Court, Monroe County, Stander, J.—Discovery.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.